Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 10/8/20. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Status of claims
Claims 33-48 are pending and under examination in this office action.
Double Patenting
7The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,108,927. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant application are drawn to a compound and  process of preparing a salt of compound 2 and the claims of the patent are drawn to the a compound 2, having the same chemical structure and X-ray diffraction peaks as that of the instant claims. The claims overlap in that they are characterized 
However when the specification is used as dictionary it teaches one how to prepare the salts of the instant claims (see col 21 for example of the preparation of compound 2).
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.
 
	
Claims 33-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,540,335. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant application are drawn to a compound of formula 2 and  process of preparing a salt of compound 2 and the claims of the patent are drawn to the a compound 2, having the same chemical structure and X-ray diffraction peaks as that of the instant claims.It should be noted that the peaks will be based on the salt.  Claim 2 of the patent clearly teaches the benzenesulfonic acid and therefore the characterized peak will be the same.
However when the specification is used as dictionary it teaches one how to prepare the salts of the instant claims (see col 23 for example of the preparation of compound 2). It would have been obvious to use the compounds of formula 2 for treating a mutant EGFR-mediated disorder such a cancer (as required by patented claims 13-20) and the instant specification teaches administering the compound of formula 2 for treatment of mutant GGFR kinase (see 0165)
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 33-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,005,738. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant application are drawn to a compound of formula 2 and process of preparing a salt of compound 2 and the claims of the patent are drawn to the a compound 2, having the same chemical structure and X-ray diffraction peaks as that of the instant claims.
However when the specification is used as dictionary it teaches one how to prepare the salts of the instant claims (see col 23 for example of the preparation of compound 2).
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 33-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,570,099. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant application are drawn to a compound of formula 2 and process of preparing a salt of compound 2 and the claims of the patent are drawn to the a process for preparing compound 2, having the same chemical structure and X-ray diffraction peaks as that of the instant claims.
Although the X-ray powder diffraction are not identical, the pattern will be based on the salt, since the patent recites the same salt the x-ray characterization will be the same.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 33-48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,539,255
      The claims of the instant application are drawn to a compound of formula 2 and process for preparing a salt of compound 2 and the claims of the patent are drawn to the a method of treating proliferative disorders with a compound having the same chemical structure of compound of formula 2 which when compared with the instant claimed compound 2, having the same chemical structure and X-ray diffraction peaks as that of the instant claims.
However when the specification is used as dictionary it teaches one how to prepare the salts of the instant claims (see col 23 for example of the preparation of compound 2) and how it can be used for treatment of EGFR-mediated disease such as cancer.
In view of the foregoing, the patented claims and the current application claims are obvious variations.


No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/6/21